PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/890,681
Filing Date: 7 Feb 2018
Appellant(s): Suzuki et al.



__________________
Phillip S. Hof
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7, 9-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in US 2012/0312426 (herein US '426) in view of Nagatomi et al. in US 2019/0055627 (herein US '627).
Regarding claims 1 and 15, US '426 discloses a Co-Ni base alloy that can be selected to substantially overlap with the compositional ranges instantly claimed [0023-0036]; US '426 neither explicitly discloses nor expressly excludes the presence of Fe in their alloy.  However, US '627 teaches that a portion, preferably up to 6 wt. %, of the Ni in a similar Co-Ni based alloy can be substituted for Fe to reduce cost [0030].  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to substitute up to 6 wt. % of the Ni in the alloy disclosed by US '426 for Fe in order to reduce the overall cost of the alloy as taught by US '627.  Such an obvious combination results in an alloy that substantially overlaps with the ranges instantly claimed; see the comparative table below (all values in wt. %).
Element
Claim 1
'426 & '627
Overlap
Co
20-26
Bal: 0-70
20-26
Cr
9-13
7-15
9-13
Fe
2-6
<6
2-6
Al
3.5-6
4-6
4-6
W
9-13
10-20
10-13
Ta
6-9
<12
6-9
B
0.07-0.15
0.001-0.5
0.07-0.15
Ni
Bal: up to 50
10-40
10-38


Element
Claim 15
'426 & '627
Overlap
Co
20-26
Bal: 0-70
20-26
Cr
9-13
7-15
9-13
Fe
3-5
<6
3-5
Al
3.5-6
4-6
4-6
W
9-13
10-20
10-13
Ta
6-9
<12
6-9
B
0.07-0.15
0.001-0.5
0.07-0.15
Ni
Bal: up to 50
10-40
10-38


Note that US '426 only requires the presence of Al, W, Ni, Cr, and Co (claim 1); B and Ta can be added, as above, to increase high temperature strength [0032,0036].

Regarding claims 8, 9, and 17, it is possible to select an alloy from the overlap above that meets the narrower ranges instantly claimed.  Such an alloy can be selected to consist of a composition that overlaps with the instantly claimed alloy as shown in the comparative table below.
Element
Claims 9 and 17
'426 & '627
Selection
Co
22-24
Bal: 0-70
24
Cr
10-12
7-15
12
Fe
3-5
<6
4
Al
4-5.5
4-6
5.5
W
10-12
10-20
12
Ta
7-8
<12
8
B
0.07-0.15
0.001-0.5
0.15
Ni
Bal: ~33 to 45
10-40
34.35


Regarding claims 10, 11, 20, and 21, US '426 teaches that C can be added in its alloy in amounts of 0.001-0.5 wt. % to improve strength [0032].  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add C in an amount within this range, such as within the ranges instantly claimed ranges of greater than 0 to 0.1% and 0.02-0.08%, in order to improve strength. 


Regarding claim 14, US '426 discloses that their alloy is used to manufacture gas turbine components [0037].

Regarding claims 2-7, US '426 and US '627 neither explicitly discloses nor expressly excludes the properties instantly claimed in claims 2-7 and 18-19 of the nickel based alloy comprising gamma prime precipitates in a plurality of grain interiors and having a gamma prime solvus temperature of about 1038°C or greater, the nickel based alloy comprising about 30% by volume or more gamma prime precipitates in the plurality of grain interiors, the nickel based alloy has a grain boundary fraction of W-bearing phases, such as Laves phase, of about 20% by volume or more, the nickel based alloy has a grain boundary phase lineal density of about 310 precipitates per mm or greater, and the nickel based alloy comprising precipitates of W-bearing prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985);" additionally per MPEP 2112.01(II): "'Products of identical chemical composition can not have mutually exclusive properties.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id."  The obvious combination of US '426 in view of US '627 can be selected to be substantially identical in composition to the alloy instantly claimed.  Thus, the properties instantly claimed in claims 2-7 of the nickel based alloy comprising gamma prime precipitates in a plurality of grain interiors and having a gamma prime solvus temperature of about 1038°C or greater, the nickel based alloy comprising about 30% by volume or more gamma prime precipitates in the plurality of grain interiors, the nickel based alloy has a grain boundary fraction of W-bearing phases, such as Laves phase, of about 20% by volume or more, the nickel based alloy has a grain boundary phase lineal density of about 310 precipitates per mm or greater, and .

(2) Response to Argument
	Applicant argues (bottom p. 7 to upper p. 11) that the data provided in the specification provides evidence of unexpected results.
	The Examiner has recreated the data present in the instant application (i.e., Tables 2 and 3) below.  All values are in wt.%.  Values outside of the claimed range have been underlined.
Alloy
Co
Cr
Fe
Al
W
Ta
B
C
Hf
Zr
Ni
1
31.4
10.9
0
5.0
9.8
6.8
0.020
0.05
0.27
0.06
Bal.
2
27.0
10.9
3.9
4.6
10.7
7.6
0.022
0.05
0.23
0.06
Bal.
3
23.4
11.1
4.1
4.8
10.7
7.4
0.016
0.05
0.17
0.05
Bal.
4
23.4
10.8
3.9
4.7
11.0
7.3
0.029
0.05
0.18
0.05
Bal.
5
23.8
11.1
4.2
4.8
10.6
7.3
0.044
0.06
0.17
0.01
Bal.
6
23.0
10.9
4.0
4.8
11.5
7.6
0.125
0.05
0.23
0.07
Bal.
A
23.4
10.8
3.9
4.7
11
7.3
0.064
0.05
0.2
0.05
Bal.
B
23.4
10.8
3.9
4.7
11
7.3
0.083
0.05
0.2
0.05
Bal.
C
23.4
10.8
3.9
4.7
11
7.3
0.109
0.05
0.2
0.05
Bal.
D
23.4
10.8
3.9
4.7
11
7.3
0.140
0.05
0.2
0.05
Bal.
E
23.4
10.8
3.9
4.7
11
7.3
0.149
0.05
0.2
0.05
Bal.
F
23.4
10.8
3.9
4.7
11
7.3
0.166
0.05
0.2
0.05
Bal.

Table 1: summary of data from the instant application
	The Examiner responds that the fact remains that the data provided in Tables 2 and 3 of the specification is not commensurate with the scope of the claims 1 and 15 nor shows proper side-by-side comparison with comparative examples outside of the claimed range for other claimed components besides boron, i.e., Co, Cr, Fe, Al, W and Ta, which are recited in claims 1 and 15.
	Specifically, the data only show using specific amounts of Co, Cr, Fe, Al, W, Ta, and B, , while the present claims broadly encompass any type of nickel based alloy comprising about 20 
Further, the data does not show using the amounts of Co, Cr, Fe, Al, W, Ta, and B at upper and lower ends of claimed ranges, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants has not provided data to show that the unexpected results do in fact occur over the entire claimed range of about 20 wt.% to about 26 wt.% Co; about 9 wt.% to about 13 wt.% Cr; about 2 wt. % to about 6 wt. % Fe; about 3.5 wt.% to about 6 wt.% Al; about 9 wt.% to about 13 wt.% W; about 6 wt.% to about 9 wt.% Ta; about 0.07 wt.% to about 0.15 wt.% boron; and the balance Ni.
Component
Range of claim 1
Range by data
Cobalt
20-26
23.0-23.8
Chromium
9-13
10.8-11.1
Iron
2-6
3.9-4.2
Aluminum
3.5-6
4.6-5.0
Tungsten
9-13
9.8-11.5
Tantalum
6-9
6.8-7.6
Boron
0.07-0.15
0.083-0.149

Table 2: data in comparison to the claimed range of claim 1
As shown in Table 2, the data in the specification as filed cannot be said to be commensurate with the scope of claim 1.


Component
Range of claim 15
Range by data
Cobalt
20-26
23.0-23.8
Chromium
9-13
10.8-11.1
Iron
3-5
3.9-4.2
Aluminum
3.5-6
4.6-5.0
Tungsten
9-13
9.8-11.5
Tantalum
6-9
6.8-7.6
Boron
0.07-0.15
0.083-0.149

Table 3: data in comparison to the claimed range of claim 15
As shown in Table 3, the data in the specification as filed cannot be said to be commensurate with the scope of claim 15.
As set forth in MPEP 716.02(d)(II), to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Regarding the criticality of using claimed amount of Co, the "closest" side-by-side comparison are Alloy 2 (Comparative Example; Comp Ex Alloy 2) and Alloy 6.  There is no proper side-by-side comparison.  For example, Comp Ex Alloy 2 comprising both Co and B outside of the claimed range, it is unclear if the relative lower gramma prime solvus temperature is due to the amount of Co, the amount of B, or the presence when both the amounts of Co and B are outside of the claimed range.  However, these comparative examples do not show alloys possessing too little cobalt (i.e., below about 20 wt. %), too much chromium (i.e., above about 13 wt.%), too little chromium (i.e., below about 9 wt.%), too much iron (i.e., above about 6 wt.%), too little aluminum (i.e., below about 3.5 wt.%), too much aluminum (i.e., above about 6 wt.%), too little tungsten (i.e., below about 9 wt.%), too much tungsten (i.e., above about 13 wt.%), too little tantalum (i.e., below about 6 wt.%), and too much tantalum (i.e., above about 9 wt.%).  Therefore, Appellant has not provided a sufficient number of tests outside of the claimed range to demonstrate criticality of the entire claimed compositional range.


	"The broad range 0.001% to 0.5% of boron mentioned in Suzuki spans 500 thousandths of a percent, whereas the claimed range spans only 80 thousandths.  Neither Suzuki nor Nagatomi recognize or appreciate that there is a narrow range of boron concentrations that produces a local maxima of W-bearing grain boundary phases.  Most (84%) of the 0.001% to 0.5% range would produce non-preferred amounts of W-bearing grain boundary phases.  There is no indication in the cited references that a specific sub-portion of that broad range would provide more preferable properties than the remainder of the range.  Therefore, Appellant respectfully submits that claim 1 is allowable because the narrow claimed range of boron concentrations demonstrates unexpected results."
	The Examiner responds that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)."  See MPEP 2145(II).  Further, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In response to Appellant's comments on the working examples in Suzuki utilizing much less boron than the claimed range, "applicant must look to the whole reference for what it teaches.  Applicant cannot
merely rely on the examples and argue that the reference did not teach others."  In re Courtright,
377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).


	Appellant argues (bottom p. 12 to middle p. 13) that "the entire disclosure of Nagatomi is relevant to determine what Nagatomi would teach and suggest to a person or ordinary skill in the art.
"'It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.'  In this case, although the Office is specifically interested in the iron content disclosed by Nagatomi, the teachings of Nagatomi with respect to boron cannot be dismissed because such teachings contribute to the full appreciation of what Nagatomi suggests to a person having ordinary skill in the art.
"'The test for obvious ... is what the combined teachings of the references would have suggested to those of ordinary skill in the art.'  In order to invoke the teachings of Nagatomi in combination with Suzuki, both Nagatomi and Suzuki have to be considered in their entirety to determine what the references would have suggested to a person of ordinary skill in the art.  
	Firstly, the Examiner responds that, as set forth in pages 2 and 7 of the Office Action mailed 11 September 2020, Nagatomi is not used to teach the amounts of boron in the combined alloy.  Nagatomi is only used to teach substitution of 0.01-6.0% of the Ni in Suzuki for Fe in order to reduce the cost of the alloy; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, it is noted, all of the features of the secondary reference need not be bodily incorporated into the primary reference and the skilled artisan is not compelled to blindly follow the teaching of one prior art reference over the other without the exercise of independent judgment.  See Lear Siegler, Inc. v. Aeroquip Corp., 733 F.2d 881, 889 (Fed. Cir. 1984).
Secondly, in response to appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



	Appellant argues (bottom p. 13 to middle p. 14) that "[t]he only evidence in the cited references that overlaps the claimed boron concentration range is the statement in Suzuki that boron 'in amounts of about 0.001% to about 0.5% by weight is generally effective to increase the strength and ductility of the alloy, and more particularly about 0.001% to about 0.1% by weight.'  No other evidence in Suzuki or Nagatomi, besides this single statement, is provided to support or corroborate alloys with boron content in the claimed range from 0.07 wt.% to 0.15 wt.%.  The claimed range represents a narrow sub-range within the broad disclosed range of Suzuki, so this situation is similar to an obviousness analysis of a species when the prior art broadly discloses a genus.  The MPEP states that 'if the reference's disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus.
"'The fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness.'  The 'determination of patentability under 35 U.S.C. 103 should be made upon the facts of the particular case in view of the totality of the circumstances.'  The teachings of both Suzuki and Nagatomi with respect to boron content are relevant considerations in the totality of the circumstances analysis."

	The Examiner responds that as set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); the fact remains that Suzuki teaches a range of boron that wholly encloses the instantly claimed boron range and that the obvious combination of Suzuki and Nagatomi teach an alloy whose chemical composition substantially overlaps with the instantly claimed chemical composition.
	Finally, as set forth above, Nagatomi is not used to teach the amount of boron in the chemical composition, but is only used as teaching reference in order to teach substitution of a portion of nickel for iron in superalloys in order to reduce the cost of the alloy.  See pages 2 and 7 of the Office action mailed 11 September 2020.


	Appellant argues (bottom p. 14 to top p. 15) that "Suzuki discloses an 'exemplary embodiment of an alloy' which includes a boron content of 0.005 wt.%.  Suzuki then mentions several other alloy compositions that have boron concentrations of 0.004 wt.%, 0.005 wt.%, and 0.006 wt.%.  These boron concentrations are significantly lower than the lower limit of the 
	The Examiner responds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	The fact remains, Suzuki teaches the amount of boron, i.e., 0.001-0.5 wt% [0031], which overlaps the presently claimed range.  Therefore, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to choose the amount of boron, including the presently claimed, in the Co-Ni base alloy of Suzuki in view of Nagatomi, absent evidence to the contrary.
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Appellant argues (upper p. 15) that "[t]he boron concentrations in the disclosed examples are not only very low, but also are grouped within a narrow range of 0.002 wt.% of each other.  Although the sample size is small, the clustering suggests that it would be unlikely for another exemplary embodiment to have a sharp increase in boron content within the claimed range."
	The Examiner responds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Appellant argues (lower p. 15) that "Suzuki appears to only mention the broad range 0.001 wt.% to 0.5 wt.% and the narrower range 0.001 wt.% to 0.1 wt.% a single time.  Suzuki does not appear to support this broad range with additional evidence other than the concentrations of boron in the working examples mentioned above.  Furthermore, Suzuki identifies boron as an optional constituent with other elements such as carbon and yttrium.  When describing the possible amount or concentration of an optional element in an alloy in an patent application, there is no reason to conservatively define the range.  In fact, there is an incentive to describe an overly broad range of concentrations of that optional constituent.  Especially for optional components, disclosing broad ranges ensures that the scope of patent coverage would not be unduly limited by the concentration of that optional component, and would also potentially provide an option during prosecution for differentiating from prior art references that disclose narrower ranges of the same component.  In Suzuki, the disclosed range 
	Even if Suzuki may disclose amounts of boron used in the working examples being preferred embodiments, the fact remains, Suzuki teaches the amount of boron, i.e., 0.001-0.5 wt% [0031], which includes the presently claimed.
It is noted that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments."  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123(I).  
	Finally, "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	The fact remains, Suzuki teaches the amount of boron, i.e., 0.001-0.5 wt% [0031], which overlaps the presently claimed range.  Therefore, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to choose the amount of boron, including the presently claimed, in the Co-Ni base alloy of Suzuki in view of Nagatomi, absent evidence to the contrary.
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
th of the lower limit of the claimed range (e.g., 0.07 wt.%).  Furthermore, this range in Nagatomi, which is relatively narrow and spans only 10 thousandths of a percent, encompasses the boron concentrations in the working examples of Suzuki (e.g., 0.004, 0.005, and 0.006 wt.%)."
	The Examiner responds that Nagatomi is not used to teach the boron concentration of the alloy.  Nagatomi is only used as teaching reference in order to teach substitution of a portion of nickel for iron in superalloys in order to reduce the cost of the alloy [0030].  See page 7 of the Office Action mailed 11 September 2020.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).


Appellant argues (middle p. 16) that "Nagatomi states, 'excess B content, however, causes precipitation of borides to decrease toughness.  Thus the B content is 0.01% or less.'  Nagatomi effectively teaches away from using amounts of boron in excess of 0.01% by weight.  
	The Examiner responds that Nagatomi is not used to teach the boron concentration of the alloy.  Nagatomi is only used as teaching reference in order to teach substitution of a portion of nickel for iron in superalloys in order to reduce the cost of the alloy [0030].  See page 7 of the Office Action mailed 11 September 2020.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).


Appellant argues (lower p. 16 to top p. 17) that "Nagatomi states that '[e]xcess Nb and Ta contents, however, form the Laves phase to decrease the strength.  Thus, the contents of these elements each is 6.0% or less.  The Nb content is preferably 1.2 to 6.0%, more preferably 3.0 to 6.0%.”  Although this statement is made with reference to niobium and tantalum, it indicates a preference for the alloy to reduce the formation of the Laves phase due to undesirable expectations associated with the Laves phase.  Suzuki appears to be silent with respect to the Laves phase.  Applicant respectfully submits that a person of ordinary skill in the art in contemplation of Suzuki and Nagatomi would be motivated to reduce the formation of the Laves phase at the grain boundaries due to the negative treatment by Nagatomi.  Therefore, during 
	Not only as appellant taken notice, Suzuki is not concerned the Laves phase, but Nagatomi is also not used to teach forming a Laves phase nor an amount of Nb in Suzuki. Rather, Nagatomi is only used as teaching reference in order to teach substitution of a portion of nickel for iron in superalloys in order to reduce the cost of the alloy [0030].  See page 7 of Office Action mailed 11 September 2020.
The Examiner responds that Nagatomi is only used as teaching reference in order to teach substitution of a portion of nickel for iron in superalloys in order to reduce the cost of the alloy.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).


2W Laves phase, mu-phase, boride phases, carbide phases) along the grain boundaries,' and that the Laves phase and other W-bearing phases contribute to ductility and fatigue resistance.  As a result, the pending application has the opposite perception of the Laves phase as Nagatomi, and actually attempts to increase the amount of Laves phase and other W-bearing phases at the grain boundaries.  The experimental alloy compositions were ranked, at least in part, based on which alloys had greater Laves and other W-bearing phases.  The recited nickel alloy composition in claim 1 has been experimentally determined to include a high fraction of W-bearing grain boundary phases.  For example, the alloys with boron content in the claimed range of 0.07 wt.% to 0.15 wt.% were determined to have more W-bearing phases at the grain boundaries than the tested alloys that had other amounts of boron.  There is no motivation in the cited references to focus or trend towards alloy compositions that form greater amounts of Laves and other W-bearing phases, such as the claimed nickel based alloy."
Not only as appellant taken notice on pages 16 and 17 of Appeal Brief that Suzuki is not concerned the Laves phase, but Nagatomi is also not used to teach forming a Laves phase nor W-bearing precipitation along grain boundaries in Suzuki.  Rather, Nagatomi is only used as teaching reference in order to teach substitution of a portion of nickel for iron in superalloys in order to reduce the cost of the alloy [0030].  See page 7 of Office Action mailed 11 September 2020.
	The Examiner responds that Nagatomi is only used as teaching reference in order to teach substitution of a portion of nickel for iron in superalloys in order to reduce the cost of the alloy.  It is noted that the "test for obviousness is not whether the features of a secondary reference may In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  
In addition, "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)."  See MPEP 2145 II.  
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Appellant argues (bottom p. 16 to middle p. 17) that "[r]egarding factors (iv), (v), and (vi), the Office would prefer to ignore the teachings of Nagatomi with respect to boron content and Laves phase, but the entire disclosure of Nagatomi is relevant to the obviousness analysis.  The person of ordinary skill in the art would not look to Nagatomi only for the aspects that address iron, ignoring the aspects that address boron and Laves phase.  Nagatomi's discussion of boron and the Laves phase would have influenced how the person of ordinary skill in the art combines the cited references.

	Firstly, the examiner has not preferred "to ignore the teachings of Nagatomi".  However, as set forth in pages 2 and 7 of the Office Action mailed 11 September 2020, Nagatomi is not used to teach the amounts of boron in the combined alloy.  Nagatomi is only used to teach substitution of 0.01-6.0% of the Ni in Suzuki for Fe in order to reduce the cost of the alloy; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, it is noted, all of the features of the secondary reference need not be bodily incorporated into the primary reference and the skilled artisan is not compelled to blindly follow the teaching of one prior art reference over the other without the exercise of independent judgment.  See Lear Siegler, Inc. v. Aeroquip Corp., 733 F.2d 881, 889 (Fed. Cir. 1984).
Secondly, in response to appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, no impermissible hindsight is used in the rejections, given both Suzuki and Nagatomi are both drawn to Ni-based alloys used in a high-temperature oxidizing environment (US '426: abstract; US '627: abstract, [0006], and [0026]), and Nagatomi provides proper motivation to combine, namely substituting a portion (0.01-6.0%) of the Ni for Fe in Suzuki in order to reduce the cost of the alloy.  See pages 2 and 7 of the Office Action mailed 11 September 2020.
	


	The Examiner responds that, as discussed above, Appellant has neither shown evidence of their claimed alloy providing unexpected results that is commensurate in scope with the claimed compositional ranges nor sufficiently shown that the references of Suzuki (US '426) in and Nagatomi (US '627) would not be combined to arrive at the claimed alloy.



	Appellant argues (lower p. 19 to top p. 20) that "the entire disclosure of Nagatomi is relevant to the obviousness analysis, so the teachings of Nagatomi with respect to tantalum would influence the person of ordinary skill in the art.  Nagatomi discloses that tantalum can be present, but cautions that '[e]xcess Nb and Ta contents...form the Laves phase to decrease the strength.  Thus, the contents of these elements each is 6.0 % or less.'  Thus, Nagatomi discourages tantalum present at over 6 wt.%.  In the totality of circumstances, Suzuki provides a preferred range of tantalum that is 0-12 wt.%, and Nagatomi teaches away from tantalum above 6 wt.%.  Appellant respectfully submits that in balance a person of ordinary skill in the art would 
	Firstly, as set forth in pages 2 and 7 of the Office Action mailed 11 September 2020, Nagatomi is not used to teach the amounts of Nb and Ta in the combined alloy.  Nagatomi is only used to teach substitution of 0.01-6.0% of the Ni in Suzuki for Fe in order to reduce the cost of the alloy; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, it is noted, all of the features of the secondary reference need not be bodily incorporated into the primary reference and the skilled artisan is not compelled to blindly follow the teaching of one prior art reference over the other without the exercise of independent judgment.  See Lear Siegler, Inc. v. Aeroquip Corp., 733 F.2d 881, 889 (Fed. Cir. 1984).
Secondly, in response to appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, no impermissible hindsight is used in the rejections, given both Suzuki and Nagatomi are both drawn to Ni-based alloys used in a high-temperature oxidizing environment 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
Conferees:
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                        


                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.